                                            Case 2:19-cv-00292-JCM-PAL Document 4 Filed 03/14/19 Page 1 of 2



                                        1 BRYAN CAVE LEIGHTON PAISNER LLP
                                          Sean K. McElenney, 9122
                                        2 Two North Central Avenue, Suite 2100
                                          Phoenix, Arizona 85004-4406
                                        3 Telephone: (602) 364-7000
                                          Fax:       (602) 364-7070
                                        4 Email: skmcelenney@bclplaw.com
                                        5 BRYAN CAVE LEIGHTON PAISNER LLP
                                          Richard Cassetta (Pro Hac Vice Application to be filed)
                                        6 One Metropolitan Square
                                          211 North Broadway, Suite 3600
                                        7 St. Louis, Missouri 63102-2750
                                          Telephone: (314) 259-2000
                                        8 Fax:        (314) 259-2020
                                          Email:      richard.cassetta@bclplaw.com
                                        9 Attorneys for Defendants
                                       10                      IN THE UNITED STATES DISTRICT COURT

                                       11                                   DISTRICT OF NEVADA
TWO NORTH CENTRAL AVENUE, SUITE 2100
  BRYAN CAVE LEIGHTON PAISNER LLP


                   (602) 364-7000




                                       12 ANTHONY THOMAS,                                       No. 2:19-cv-00292-PAL
    PHOENIX, ARIZONA 85004-4406




                                       13                 Plaintiff,
                                                                                                (Jury Trial Demanded)
                                       14          vs.
                                       15 COMBE INCORPORATED; COMBE
   TELEPHONE:




                                          PRODUCTS, INC.; COMBE
                                       16 LABORATORIES, INC.; COMBE
                                          INTERNATIONAL LLC f/k/a COMBE
                                       17 INTERNATIONAL LTD.,
                                       18                 Defendants.
                                       19
                                       20         CONSENT MOTION FOR EXTENSION OF TIME TO RESPOND TO
                                       21                                         COMPLAINT
                                       22          COME NOW Defendants Combe Incorporated, Combe Products, Inc., Combe
                                       23 Laboratories, LLC (f/k/a Combe Laboratories, Inc.), and Combe International, LLC
                                       24 (f/k/a Combe International, Ltd.) (collectively “Defendants”) and through their
                                       25 undersigned counsel, respectfully request a 60 day extension of time to answer or
                                       26 otherwise respond to the complaint. This motion is made subject to and without waiver
                                       27 of Defendants’ defenses, including any defense that the claims against a defendant
                                       28 should be dismissed based upon lack of personal jurisdiction.




                                            CONSENT MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
                                            Case 2:19-cv-00292-JCM-PAL Document 4 Filed 03/14/19 Page 2 of 2




                                       1        Defendants were served with a summons and complaint on March 6, 2019. Good
                                       2 cause exists as Defendants need additional time to prepare a motion to dismiss or answer.
                                       3 Defendants’ counsel met and conferred with counsel for Plaintiff, and Plaintiff consents
                                       4 to the requested extension.
                                       5           WHEREFORE, Defendants respectfully request a sixty-day extension of time, up
                                       6 to and including May 13, 2019, to answer or otherwise respond to the complaint.
                                       7        DATED this 14th day of March, 2019.
                                       8
                                                                                       BRYAN CAVE LEIGHTON PAISNER LLP
                                       9
                                       10                                              By /s/ Sean K. McElenney
                                                                                          Sean K. McElenney
TWO NORTH CENTRAL AVENUE, SUITE 2100




                                       11                                                 Two North Central Avenue, Suite 2100
  BRYAN CAVE LEIGHTON PAISNER LLP


                   (602) 364-7000




                                                                                          Phoenix, Arizona 85004-4406
    PHOENIX, ARIZONA 85004-4406




                                       12
                                                                                       and
                                       13
                                                                                       Richard P. Cassetta
                                       14                                              One Metropolitan Square
                                                                                       211 North Broadway, Suite 3600
   TELEPHONE:




                                       15                                              St. Louis, MO 63102
                                                                                       Telephone: (314) 259-2000
                                       16                                              Facsimile: (314) 259-2020
                                                                                       Email: richard.cassetta@bclplaw.com
                                       17
                                                                                       Attorneys for Defendants Combe Incorporated,
                                       18                                              Combe Products, Inc., Combe Laboratories,
                                                                                       LLC (f/k/a Combe Laboratories, Inc.), and
                                       19                                              Combe International, LLC (f/k/a Combe
                                                                                       International, Ltd.)
                                       20
                                       21 IT IS SO ORDERED.
                                       22
                                       23
                                          PEGGY A. LEEN
                                       24 UNITED STATES MAGISTRATE JUDGE
                                       25 DATED: March 20, 2019
                                       26
                                       27
                                       28



                                                                                        2
                                            CONSENT MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
